Citation Nr: 1750789	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  12-08 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from May 1975 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2015, the Board denied the Veteran's claim of entitlement to a TDIU.  The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated in March 2017, the Court vacated the July 2015 Board decision, and remanded the claim for additional development and consideration.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected posttraumatic stress disorder (PTSD) was so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSION OF LAW

Criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Historically, the Veteran submitted a claim for entitlement to a TDIU in March 2008.  The claim was denied in an August 2009 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the relevant period on appeal, service connection was in effect for a PTSD, rated at 70 percent; tinnitus, rated at 10 percent; and bilateral hearing loss, rated at 0 percent.  His combined disability rating is 70 percent during the relevant time period on appeal.  See 38 C.F.R. § 4.25.  Because the Veteran has one service-connected disability rated as at least 60 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met. 

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in March 2008.  He indicated that he was unable to work due to PTSD.  He reported that his disability affected his full-time employment beginning in April 2002.  He indicated that he last worked full time in April 2002 for Color Spot Nursery as a Diesel Mechanic.  He also noted that he finished two years of college.  He reported ongoing treatment for his PTSD.  

The Veteran submitted a second VA Form 21-8940 in July 2015.  He indicated that he was unable to work due to PTSD.  He reported that his disability affected his full-time employment beginning in November 2007.  He indicated that he last worked full time in May 2004 for Color Spot Nursery as a Diesel Mechanic.  He also noted that he finished two years of college.  He reported that since 2007 the severity of his PTSD has interfered with obtaining gainful employment.  He reported ongoing treatment for PTSD.  

At a January 2008 VA psychiatric examination, the Veteran's psychiatric symptomatology included depressed mood which was near continuous and affected the ability to function independently, feeling of hopelessness and helplessness, irritability, anger, sadness, social withdrawal from even his family and spouse, limited concentration, difficulty with memory and attention to details, panic attacks more than once per week, suspiciousness, and obsessional rituals that interfered with routine activities.  The examiner concluded that the Veteran was unable to perform activities of daily living because at times he did not eat unless his wife prepared meals for him.  He had difficulty maintaining an effective family role functioning, he was unable to perform recreation or leisurely pursuits, he had constant interference with his physical health due to chronic knee pain, and he was unable to work.  The examiner also reported that he had difficulty understanding complex commands because he was unable to maintain concentration and attention to understand complex commands.

At an October 2011 VA psychiatric examination, the examiner concluded that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's psychiatric symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner concluded that the Veteran's PTSD symptoms appeared to be in the moderate range and would likely be associated with reduced reliability and productivity in an occupational setting.  The examiner indicated that the Veteran's PTSD symptoms did not appear to be of the nature or severity that would render him incapable of securing or maintaining gainful employment.  

At a September 2015 VA psychiatric examination, the examiner concluded that the Veteran's psychiatric symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran's psychiatric symptoms include anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Associated with the claims file is an undated statement from the Veteran's former assistant supervisor at [REDACTED] [REDACTED].  Mr. [REDACTED] indicated that the Veteran was a hard worker and he was dedicated to his job but he was laid off due to a reduction in force.  He noted that the Veteran was very good at his job but he always chose to be alone, he had trouble with hostility and anger, and he had issues with authority figures.    

The Veteran submitted a psychological evaluation performed by K. J. Gerwell, Ph.D., dated in August 2017.  Dr. Gerwell reviewed the Veteran's claims file and relevant medical and psychiatric history.  Dr. Gerwell noted that the Veteran's psychiatric symptomatology included anger, nightmares, poor sleep, hypervigilance, social isolation, severe anxiety, panic attacks, intrusive memories, flashbacks, forgetfulness, and difficulty maintaining even basic social interactions with others.  Dr. Gerwell also noted some impairment in the Veteran's thought process as he is frequently in danger of hurting himself with some half-hearted suicide attempts.  Dr. Gerwell indicated that the Veteran is unable to maintain attention and focus that would be required to work in his previous capacity in the military or as a civilian contractor.  She acknowledged the Veteran's constant pain due to knee problems but stated that the Veteran's symptoms related to his PTSD are in and of themselves sufficient to render the Veteran's unemployable.  She noted that the Veteran's previous employer was tolerant of his isolation, anger outbursts, and irritability, but it is not likely another employer would be willing to hire the Veteran knowing his ongoing issues as well as the fact that the Veteran would be unlikely to perform on a consistent basis without excessive absences due to his anxiety and depressive symptoms within the realm of his PTSD.  She concluded that it appears as likely as not that the symptoms of PTSD, without taking into account any of his physical difficulties, would render the Veteran unemployable.  Dr. Gerwell noted that although the Veteran's evaluation in 2011 indicated that the Veteran may have found some distraction in the work setting, his symptoms appear to have worsened since that time possibly due to aggravation by his chronic pain issues but nonetheless would likely prevent him from maintaining appropriate work demeanor and decorum.  

In this case, while the October 2011 VA examiner indicated that the Veteran's PTSD does not render him unemployable, the results of both the January 2008 VA examination and the psychological evaluation from Dr. Gerwell tend to indicate that the Veteran is incapable of working due to his service-connected PTSD.  Dr. Gerwell included reference to the severity of the symptoms of the service-connected psychiatric disability which precluded the Veteran from obtaining or maintaining substantially gainful employment.  Consequently, the positive opinion of record places the totality of the evidence in relative equipoise.  In such a situation, VA regulations dictate that reasonable doubt be resolved in the Veteran's behalf.  Therefore, a TDIU is granted.









ORDER

Entitlement to a TDIU is granted.



____________________________________________
KELLI A. KORDICH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


